DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a method for faxing, comprising: providing a fax system, including a first service and a second service, the first service adapted to: receive a fax associated with a remote fax connector and store the fax associated with the remote fax connector at the fax system; receive a request for any faxes to send; and return the fax stored at the fax system in response to the request for any faxes to send; receive a status of the fax from a second service; receive a request for the status from the remote fax connector; obtain the status stored in association with the stored fax at the fax system; and return the status of the fax to the remote fax connector in response to the request for the status from the remote fax connector; and the second service adapted to: send the request for any faxes to send to the first service;Attorney Docket No.Customer ID. 109422OPEN2370-8Serial No. 17/826,5625 receive the fax stored at the fax system in response to the request for any faxes; send, from the second service, the received fax to an associated destination over a computer network or a publicly switched telephone network (PSTN) based on the destination; determine the status of the fax based on the sending of the fax to the associated destination; and update the status of the fax in association with the stored fax at the fax system. 
Tanimoto (US 2002/0051146 A1) shows in Figure 3 a network including two remote facsimiles 33 and 34 connected to a facsimile machine 31, a client 36, mail server 37 with available connections over PTSN 32 and LAN 35 having delivery conditions to accomplish fax transmission as desired as shown in paragraphs [0027], [0040]-[0043]. Tanimoto do not include all the detailed combined limitations included in the claim including a receive a fax associated with a remote fax connector and store the fax associated with the remote fax connector at the fax system; receive a request for any faxes to send; and return the fax stored at the fax system in response to the request for any faxes to send; receive a status of the fax from a second service; receive a request for the status from the remote fax connector; obtain the status stored in association with the stored fax at the fax system; and return the status of the fax to the remote fax connector in response to the request for the status from the remote fax connector; and the second service adapted to: send the request for any faxes to send to the first service;Attorney Docket No.Customer ID. 109422OPEN2370-8Serial No. 17/826,5625 receive the fax stored at the fax system in response to the request for any faxes; send, from the second service, the received fax to an associated destination over a computer network or a publicly switched telephone network (PSTN) based on the destination; determine the status of the fax based on the sending of the fax to the associated destination; and update the status of the fax in association with the stored fax at the fax system, therefore this claim is allowable.  
	Cichielo et al. (US 2013/0287189 A1)  shows in paragraph [0039] and Figure 2 applications, devices sending facsimile communications with a fax server using cloud. Paragraphs [0040] and [0059] describes upon receipt of the facsimile information, the etherFAX.RTM. cloud data center (260) allocates the necessary resources needed to communicate the fax information onto its ultimate destination(s), potentially over the at least one of its telephony service providers (280), the remote facsimile communication hardware located at etherFAX.RTM. cloud data center (260), actively monitors and potentially recording the progress of the communications checking page progress, connect time, remote facsimile CSID (caller subscriber id), while in transit. Upon such successful completion of the transmission to the at least one peer facsimile systems (290), a success status may be returned through the data network (230,270) to fax server (210) signaling completion of the request. Cichielo do not include all the detailed combined limitations included in the claim including a receive a fax associated with a remote fax connector and store the fax associated with the remote fax connector at the fax system; receive a request for any faxes to send; and return the fax stored at the fax system in response to the request for any faxes to send; receive a status of the fax from a second service; receive a request for the status from the remote fax connector; obtain the status stored in association with the stored fax at the fax system; and return the status of the fax to the remote fax connector in response to the request for the status from the remote fax connector; and the second service adapted to: send the request for any faxes to send to the first service;Attorney Docket No.Customer ID. 109422OPEN2370-8Serial No. 17/826,5625 receive the fax stored at the fax system in response to the request for any faxes; send, from the second service, the received fax to an associated destination over a computer network or a publicly switched telephone network (PSTN) based on the destination; determine the status of the fax based on the sending of the fax to the associated destination; and update the status of the fax in association with the stored fax at the fax system, therefore this claim is allowable.  

	Lee (US 2009/0316182) in paragraphs [0032]-[0033] shows a fax machine connector 121 connects to the fax machine 130a, receives and captures a document transmitted from the fax machine 130a to another fax device, and transfers fax data received via a PSTN 140 to the fax machine 130a. The PSTN connector 122 transmits and receives fax data via the PSTN 140. Lee’182 do not include all the detailed combined limitations included in the claim including a receive a fax associated with a remote fax connector and store the fax associated with the remote fax connector at the fax system; receive a request for any faxes to send; and return the fax stored at the fax system in response to the request for any faxes to send; receive a status of the fax from a second service; receive a request for the status from the remote fax connector; obtain the status stored in association with the stored fax at the fax system; and return the status of the fax to the remote fax connector in response to the request for the status from the remote fax connector; and the second service adapted to: send the request for any faxes to send to the first service;Attorney Docket No.Customer ID. 109422OPEN2370-8Serial No. 17/826,5625 receive the fax stored at the fax system in response to the request for any faxes; send, from the second service, the received fax to an associated destination over a computer network or a publicly switched telephone network (PSTN) based on the destination; determine the status of the fax based on the sending of the fax to the associated destination; and update the status of the fax in association with the stored fax at the fax system, therefore this claim is allowable.  

Konsella (US 2005/0270558) in paragraphs [0020], [0027], [0031]-[0033], a fax connection module 116 includes a connection to a PSTN and/or a private telephone network, a first device 205 receiving a fax number of a destination fax machine and an associated document. Konsella do not include all the detailed combined limitations included in the claim including a receive a fax associated with a remote fax connector and store the fax associated with the remote fax connector at the fax system; receive a request for any faxes to send; and return the fax stored at the fax system in response to the request for any faxes to send; receive a status of the fax from a second service; receive a request for the status from the remote fax connector; obtain the status stored in association with the stored fax at the fax system; and return the status of the fax to the remote fax connector in response to the request for the status from the remote fax connector; and the second service adapted to: send the request for any faxes to send to the first service;Attorney Docket No.Customer ID. 109422OPEN2370-8Serial No. 17/826,5625 receive the fax stored at the fax system in response to the request for any faxes; send, from the second service, the received fax to an associated destination over a computer network or a publicly switched telephone network (PSTN) based on the destination; determine the status of the fax based on the sending of the fax to the associated destination; and update the status of the fax in association with the stored fax at the fax system, therefore this claim is allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675